Citation Nr: 1715812	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-22 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lymphatic disorder,to include chronic lymphocytic leukemia (CLL).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1975 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In this regard, since the RO never determined whether the June 1994 VA Form 9 statement constituted new and material evidence, the May 1994 rating decision denying service connection for lymphocytosis remains pending and is the proper rating decision on appeal.  See 38 C.F.R. § 3.156(b); Beraud v. McDonald, 766 F.3d 1402, 1407 (Fed. Cir. 2014); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing has been associated with the record.  

In April 2016, the Board remanded the claim for further development.  The Veteran's claims file has been returned to the Board for further appellate proceedings. 


FINDING OF FACT

The Veteran does not have a current lymphatic disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lymphatic disorder, to include CLL, are not met.  38 U.S.C.S. §§ 501, 1131, 1112, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.655(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the April 2016 Board remand directives, the RO obtained updated VA treatment records, scheduled a VA examination, and sent a letter to the Veteran requesting authorization to obtain outstanding private treatment records, as well as additional information regarding the assertion that she was exposed to herbicide agents or gases during service.  See May 2016 letter.  Although the May 2016 letter yielded no response and the Veteran failed to report to her October 2016 VA examination, a review of the record indicates that there was substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In this regard, while VA has a duty to assist the Veteran in substantiating her claims, that duty is not a one-way street and it is important that she make efforts to assist VA in gathering evidence relevant to her claims.  Woods v. Gober, 14 Vet. App. 214, 224 (2000).  

To the extent the Veteran's representative asserts that there has been insufficient notice to the Veteran of the result of her failure to report to the VA examination under 38 C.F.R. § 3.655(b), the Board emphasizes that the October 2016 Supplemental Statement of the Case informed the Veteran of the finding that she had failed without good cause to report for the October 2016 VA examination, and also provided notice of the provisions of 38 C.F.R. § 3.655(b).  

Failure to receive notice of an examination could provide good cause for the failure to report.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Although the claims file does not include a copy of the notice provided to the Veteran, this fact alone does not constitute good cause for rescheduling her examination.  Critically, the Veteran has not disputed the report in the SSOC that she failed without good cause to report for the needed VA examinations, or asserted that she did not receive notice of the examination.  In fact, she submitted two statements to VA in March 2017 and April 2017 that do not offer any explanation as to why she failed to appear for the scheduled examination.  She has not asserted non-receipt of the notice of the examination and there is no other evidence of non-receipt of record.  Thus, the Board finds that the provisions of 38 C.F.R. § 38 C.F.R. § 3.655(b) apply, and the Veteran's original compensation claim will be "rated based on the evidence of record."

Law and Regulations - Service Connection

The Veteran seeks service connection for a lymphatic disorder, including lymphocytosis and CLL, which she asserts began during service.  See September 2007 and October 2007 Statements in Support of Claim; see also 2016 Hearing Transcript (Tr.) at 9.  Specifically, she states that she first started feeling ill in service and has continued to experience lymphocytosis since her separation from service.  See 2016 Hearing Tr. at 8-9.  She also asserts that her lymphatic condition is a result of her exposure to herbicide agents or  "gases" while on active duty.  See September 2009 Notice of Disagreement.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.S. §1131; 38 C.F.R. 
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain diseases, to include CLL, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.S. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases). 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, to include CLL, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

Upon review of the evidence in the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a lymphatic disorder, claimed as CLL, because the evidence does not establish that the Veteran has a current diagnosis of a lymphatic disorder.  See, e.g., November 1993 VA Hospitalization Report with laboratory testing results; December 1993 VA examination report with complete blood count results; see also August 1995, August 1996, March 1997, March 2000, July 2001, April 2007 - September 2007, January 2008, March 2008, August 2008, and August 2010 VA treatment records.  In this regard, the Veteran herself has conceded that she has never been diagnosed or treated for CLL or any other lymphatic disorder.  See Board Hearing Tr. at 3, 10.  

The Veteran has been examined by the VA and a private physician for atypical lymphocytosis.  Her private treatment records indicate that she was found to have "a clonal T cell population," which is "suggestive of T-cell malignancy."  See December 2007 Laboratory Report.  Her private treating physician explained that the T-cell clonality was inconclusive, and recommended that she see her primary care physician for regular checkups and preventative care.  See March 2008 Private Medical Record.  The Veteran had a slightly elevated percentage of lymphocytes in April 2007, but the VA physician denied absolute lymphocytosis at that time.  In January 2008, the Veteran had slight lymphocytosis again, but the VA physician noted that there was no evidence of lymphoma or leukemia. 

With regard to lymphocytosis, the Board notes that Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability and, in the absence of a proof of present disability, there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The term "disability" as used for VA purposes refers to impairment of earning capacity due to disease, injury, or defect, rather than the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296-297 (1991).  In this regard, VA has specifically found that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities for VA compensation purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  

As noted above, the Veteran has been found to have lymphocytosis during the appeal period.  The Board finds that the question of whether lymphocytosis is akin to hyperlipidemia in that it is a laboratory result that is not a disability for VA purposes, or whether it is a disease, injury or defect that may result in impairment of earning capacity to be a medical question outside of its purview.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

In that connection, and specifically to answer the complex medical questions posed in this case, VA sought further medical opinion evidence.  The Veteran was scheduled for a VA examination pursuant to the April 2016 remand.  However, the duty to assist has been frustrated by the Veteran's failure to report to the VA examination needed to produce evidence essential to her claim for service connection.  If the Veteran believes that she is entitled to service connection for a lymphatic disorder, she must at least fulfill her minimal obligation of reporting for a VA medical examination when it is scheduled.  As already noted, when entitlement to an original compensation claim cannot be established without a VA examination and a claimant, without good cause, fails to report for such an examination, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655.  As discussed, the record is negative for objective findings of any lymphatic disorder and no opinion has been provided as to her lymphocytosis being anything other than a laboratory result, which is not subject to service connection.  

To the extent that the Veteran asserts she has a current lymphatic disorder caused by her service and exposure to herbicide agents, the Board finds that she is not competent to do so, as the determination as to the presence and etiology of a lymphatic disorder is a complex medical question that is beyond the ken of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
Additionally, as there is no current diagnosis of a lymphatic disorder, the service connection presumptions based on chronic disease and herbicide exposure are not applicable.  See 38 C.F.R. §§ 3.307, 3.309.

Accordingly, for reasons outlined above, as the weight of the evidence shows no current diagnosis of a lymphatic disorder and in the absence of proof of present disability, there can be no valid claim of service connection.  Thus, the preponderance of the evidence is against the claim of entitlement to service connection for a lymphatic disorder, to include CLL.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a lymphatic disorder, to include CLL, is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


